DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 20 is objected to because it refers to the wrong base claim. It is suggested Applicants amend the claim as follows:
-- The one or more computer storage devices of claim 19 [[16]], wherein the operations further comprise: --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8726278 B1 - hereinafter "Shawver", in view of US 20020107905 A1 - hereinafter "Roe", and in view of US 20140359027 A1 - hereinafter "Pujare".

With respect to claim 1, Shawver teaches,
A system for managing robotic process automation (RPA) software robots (bots) implemented on at least one processor, the system comprising: - Fig. 1A
a processor; and - Fig. 1A
a non-transitory computer-readable medium storing instructions that are operative when executed by the processor, the instructions comprising logic for: - Fig. 1A
assigning a first task from a work queue to a first bot, - "The job runner 667 is responsible for determining the next task to work on and for submitting the task to a technical computing worker 270A-270N (bot). The job runner 667 works with the job queue 267 and takes the next task for processing from a job in the job queue 267. The job runner 667 obtains from the worker pool 668 a name of or reference to a technical computing worker 270A-270N and submits the task for processing to the obtained technical computing worker 270A-270N." (col. 23:1-9; Fig. 6C); 
assigning a second task from the work queue to a second bot, - "The job runner 667 is responsible for determining the next task to work on and for submitting the task to a technical computing worker 270A-270N (bot). The job runner 667 works with the job queue 267 and takes the next task for 
receiving data from the first bot; - "The technical computing workers perform the task and may return as a result the output data generated from the execution of the task." (col. 5:45-47)
receiving data from the second bot; - "The technical computing workers perform the task and may return as a result the output data generated from the execution of the task." (col. 5:45-47)
Shawver does not explicitly teach assigning a first task from a work queue to a first bot, using a first translation; assigning a second task from the work queue to a second bot, using a second translation different from the first translation;
However, in analogous art for distributed expert systems, Roe teaches:
"FIG. 2 is an illustration of a classification or taxonomy of the types of events accommodated by the agent software system of FIG. 1." [0015]; Fig. 2
"A date/time daemon 418 is responsible for ensuring that scheduled events occur in a timely fashion. Date/time daemon 418 periodically scans relational database 408 (e.g., every .DELTA.t minutes) looking for events that are scheduled during this time period. All events found by daemon 418 are converted to adaptive tasks 411 and placed on task queue 412 for dispatch." [0054]; Fig. 4
"An ASAP dispatcher 420 and task queue 412 are responsible for causing the actual execution of adaptive tasks 411 to occur. ASAP dispatcher 420 removes an adaptive task 411 from queue 412, determines the kind of service agent 422 needed to execute the adaptive task 411, acquires such a service agent 422 from a service pool 424, and launches the service agent 422 with the adaptive task or tasks 411 on a separate thread." [0055]; Fig. 4
Converting an event of a first type to an adaptive task is interpreted as a first translation and converting an event of a second type to another adaptive task is interpreted as the second translation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Shawver with Roe's teachings because doing so would provide Shawver's system with the ability to provide scalable and efficient handling of periodic, spontaneous, or non-periodic scheduled events, as suggested by Roe [0009].
Shawver does not explicitly teach the following limitations which, in analogous art for intelligent agents, are taught by Pujare.
For example, Pujare teaches:
responsive to receiving data from the first bot, translating the received data from the first bot using a third translation different from the second translation; - "Bot platform 130 contains a variety of bot applications including a social media bot 131, an instant messaging bot 132, and a directory search bot 133." [0030]; Fig. 1. "Hub 140 acts as a central station for translating incoming data from UC systems 111 and 121 and bot platform 130 into a common language (CL) 144." [0031]; Fig. 1. Incoming data translated from a bot application to CL is interpreted as the third translation, which is different than the second translation which targets a bot.
storing the translated data from the first bot on the non-transitory computer- readable medium; - The translated incoming data from bot platform 130 would be stored in Hub 140.
responsive to receiving data from the second bot, translating the received data from the second bot using a fourth translation different from the first and third translations; and - "Hub 140 acts as a central station for translating incoming data from UC systems 111 and 121 and bot platform 130 into a common language (CL) 144." [0031]; Fig. 1. Incoming data translated from another bot application to CL is interpreted as the fourth translation, which is different than the first translation which targets a bot, and the third translation which uses a different bot application.
storing the translated data from the second bot on the non-transitory computer- readable medium. - The translated incoming data from bot platform 130 would be stored in Hub 140.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Shawver and Roe with Pujare's teachings because doing so would provide Shawver/Roe's system with the ability to facilitate communication between disparate communication systems, as suggested by Pujare [0007].

With respect to claim 10, Shawver teaches,
A method for managing robotic process automation (RPA) software robots (bots) implemented on at least one processor, the method comprising: - Fig. 1A
The remaining limitations are rejected for the same reasons given for analogous claim 1.


With respect to claims 9 and 18, Pujare teaches,
wherein translating data received from a bot comprises translating data into a standard format. - "Bot platform 130 contains a variety of bot applications including a social Hub 140 acts as a central station for translating incoming data from UC systems 111 and 121 and bot platform 130 into a common language (CL) 144." [0031]; Fig. 1

Claims 2, 3, 7, 8, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shawver, Roe and Pujare, and in view of US 9148479 B1 - hereinafter "Bhalerao".

With respect to claims 2 and 11, Shawver does not explicitly teach,
monitoring health of the first and second bot; and responsive to detecting non-responsiveness of the first bot, sending a first alert. 
However, in analogous art for restarting software modules, Bhalerao teaches:
"In addition, nodes 202(1)-(N) may include cluster agents 210(1)-(N)." (col. 6:1-2; Fig. 2). "In some examples, such operating system kernel drivers may determine whether cluster agents 210(1)-(N) appear healthy or unhealthy based at least in part on an operating status associated with each of cluster agents 210(1)-(N). This operating status may indicate whether cluster agents 210(1)-(N) are currently running or currently stalled or malfunctioning. For example, the operating system kernel driver activated on node 202(1) may monitor the operating status associated with cluster agent 210(1) to detect any change from a running state to a stalled or malfunctioning state." (col. 10:8-17)
"Upon identifying such a change in the operating status associated with cluster agent 210(1), the operating system kernel driver may immediately notify cluster engine 106 of this change in the operating status." (col. 10:17-21);


With respect to claims 3 and 12, Bhalerao teaches,
responsive to detecting non-responsiveness of the first bot, attempting to restart the first bot. - "In one example, cluster engine 106 may restart cluster agent 210(1) in an attempt to restore the health of cluster agent 210(1)." (col. 11:35-37);

With respect to claims 7 and 16, Bhalerao teaches,
determining whether the attempted restart of the first bot is successful; and responsive to determining that the attempted restart of the first bot is successful, clearing the first alert. - "If this restart of cluster agent 210(1) restores the health of cluster agent 210(1), the operating system kernel driver monitoring the health of cluster agent 210(1) may send a notification to cluster engine 106 that indicates that the health of cluster agent 210(1) has been restored." (col. 11:42-46)

With respect to claims 8 and 17, Shawver teaches,
evaluating a priority of the first task; - "The job runner 667 may be configured to have business rule logic to determine the next task to take from the job queue either in a FIFO manner priority, availability, task and job option settings, user configuration, etc." (col. 23:9-13)
Bhalerao teaches activating a med bot; and analyzing rules for restarting the first bot. - "For example, cluster engine 106 (med bot) may, as part of server 206 (or, alternatively, as part of one or more of nodes 202(1)-(N)), perform at least one action configured to enable computer cluster 208 to provide substantially continuous availability of the application despite the unhealthiness of node 202(1). In this example, cluster engine 106 may perform this action in response to receiving the notification that indicates that node 202(1) is not healthy enough to execute the application (rule)." (col. 11:25-33). "The systems described herein may perform step 310 in a variety of ways. In one example, cluster engine 106 may restart cluster agent 210(1) in an attempt to restore the health of cluster agent 210(1)." (col. 11:34-37) "In another example, in response to receiving the notification indicating that node 202(1) is not healthy enough to execute the application (rule), cluster engine 106 may prevent the node 202(1) from continuing to execute the application." (col. 11:47-50)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192